DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/18/2021 have been fully considered but they are not persuasive. Applicant argues Yao does not provide for the magnet (25) to be releasably secured to the lockscrew (62). This is not found to be persuasive. The magnet is illustrated (e.g. in figure 15) as separate therefrom the lockscrew (62) and once the assembly is fully assembled it is secured (indirectly) thereto. Note also the translation at [0053] discussing removal of the elastic member (66) from cover member (63) to facilitate removal of magnet (25). Applicant’s remarks further discuss desired functionality referenced from the instant disclosure. However, such functionality is not commensurate with the scope of the instant claims. Yao as noted provides a magnet (25) and the second cap (62), the two elements are combinable when the assembly is fully assembled and separable when the assembly is not. This is considered to meet the current claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 12-13, 15, 21-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (JP 2010279887), see attached English language machine translation in view of Cooney (USP 2,603,353).
Regarding claim 1, Yao discloses in figures 13-15, a strainer ([0001]) for use in fluid piping ([0001-0002]), said strainer comprising: 
a body (12) for connection to a fluid piping inflow conduit and to a fluid piping outflow conduit, the body defining an interior chamber (interior of housing 12), a fluid 
a screen collector (22) removably locatable in the body ([0048]), within the fluid flow path (see figures 13-14); 
the strainer further comprising a permanent magnet collector removably locatable in the body (25); and 
said body defining a collector port open (31) to the interior chamber through which the screen collector and the permanent magnet collector can be removably inserted into the body (see in figures 13-15); wherein 
said strainer further comprises a collector port cap assembly comprising: a first cap releasably engageable with the body to selectively seal the collector port, the first cap defining a permanent magnet collector housing chamber (see figures 13-15) into which the permanent magnet collector is removably locatable (cap assembly 61); and 
a second cap releasably engageable with the first cap to selectively seal the permanent magnet collector housing chamber (62 and element 63).
Yao further provides wherein said permanent magnet collector is releasably securable to said second cap (see figure 15, note also [0049,0053]).
Yao does describe at least some components of being non-magnetic character, such as by being made from stainless steel ([0020], [0049]). Yao does not expressly describe the first and second caps as being formed of non-magnetic materials. 
Cooney discloses a magnetic filter for fluid lines (title) in figures 1-3. Cooney provides the filter with inlet (2), outlet (3), screen (21) and magnet (C1/L35-55). Cooney 
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have made the entire filter assembly apart from the magnet assembly of Yao out of stainless steel for providing a non-magnetic filter assembly for the purpose of using known nonmagnetic materials for their intended purpose to achieve a desired and expected result of a non-magnetic filter assembly that doesn’t interfere with or un-desirably attract particles so that the magnet can efficiently remove the particles. Further, it would be obvious to the ordinary artisan to utilize for the overall construction, stainless steel to achieve adequate corrosion resistance and long-term service life of the apparatus as well as non-reactivity.
Regarding claim 3, Yao further provides a fixing element for releasably securing the permanent magnet collector to the second cap (either or both of elements 63 and 65-66).
Regarding claim 4, Yao further provides wherein said second cap extends into said permanent magnet collector housing chamber when engaged with said first cap (see in figures 13-14).
Regarding claim 5, Yao further provides wherein said permanent magnet has a first end, a second end, and a side wall extending between said first end and said second end, and said permanent magnet collector is removably locatable within said permanent magnet collector housing chamber such that that said first end and said second end are positioned within the interior chamber of the body (see in figures 13-14; magnet necessarily has two ends and side wall).

Regarding claim 7, Yao further provides wherein said substantially tubular body is substantially cylindrical (see figures 13-15, note also e.g. [0002], [0020])
Regarding claim 8, Yao further provides wherein said permanent magnet collector is removably positionable within the substantially tubular body of the screen collector (see figures 13-15).
Regarding claim 9, Yao further provides the screen collector is a mesh screen (22). Yao does not expressly provide for the opening size to capture particles greater than 80 microns. However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided the mesh capable of capturing 80 micron or larger particles for the purpose of adapting the filter screen and optimizing its configuration for the particular contaminants present in the fluid being treated while minimizing pressure drop induced by the screen. The particular claimed particle size is not established as having any particular criticality or providing an unexpected benefit or result. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).

Regarding claim 12, Yao further provides wherein said screen collector comprises a perforated metal sheet screen ([0020]).
Regarding claim 13, Yao further provides wherein said body is provided with one of the following for use in connecting the body to a fluid piping inflow conduit and to a fluid piping outflow conduit: first and second connection screw threads, first and second connection flanges (see figures 13-15; flanges/threads visible on inlets and outlets 13/14).
Regarding claims 15 and 21, Yao further provides the strainer provided in a pipeline ([0001],[0002],[0017] - note claim 21 provides the alternative phrasing “fluid circuit piping or a heating or cooling system”).
Regarding claims 22 and 23, Yao further provides the first cap is engaged using a screw thread arrangement (see mounting port 31; best described at [0027]) and the second cap is engaged using a screw thread arrangement ([0047]).
Regarding claim 24, Yao discloses in figures 13-15, a strainer ([0001]) for use in fluid piping ([0001-0002]), said strainer comprising: 
a body (12) for connection to a fluid piping inflow conduit and to a fluid piping outflow conduit, the body defining an interior chamber (interior of housing 12), a fluid inlet port (13) and a fluid outlet port (14), and the body defining a fluid flow path between the fluid inlet port and the fluid outlet port that extends through the interior chamber; and 

the strainer further comprising a permanent magnet collector removably locatable in the body (25); and 
said body defining a collector port open (31) to the interior chamber through which the screen collector and the permanent magnet collector can be removably inserted into the body (see in figures 13-15); wherein 
said strainer further comprises a collector port cap assembly comprising: a first cap releasably engageable with the body to selectively seal the collector port, the first cap defining a permanent magnet collector housing chamber (see figures 13-15) into which the permanent magnet collector is removably locatable (cap assembly 61 and element 63); and 
a second cap releasably engageable with the first cap to selectively seal the permanent magnet collector housing chamber (62).
Said permanent magnet collector has a first end, a second end, and a side wall extending therebetween (see e.g. in figure 14), said permanent magnet collector is removably locatable within the housing chamber such that the first and second ends are positioned within the interior chamber of the body (see figure 14, magnet is entirely within 63).
Yao does describe at least some components of being non-magnetic character, such as by being made from stainless steel ([0020], [0049]). Yao does not expressly describe the first and second caps as being formed of non-magnetic materials. 

It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have made the entire filter assembly apart from the magnet assembly of Yao out of stainless steel for providing a non-magnetic filter assembly for the purpose of using known nonmagnetic materials for their intended purpose to achieve a desired and expected result of a non-magnetic filter assembly that doesn’t interfere with or un-desirably attract particles so that the magnet can efficiently remove the particles. Further, it would be obvious to the ordinary artisan to utilize for the overall construction, stainless steel to achieve adequate corrosion resistance and long-term service life of the apparatus as well as non-reactivity.
Regarding claims 26 and 27, Yao further provides the first cap is engaged using a screw thread arrangement (see mounting port 31; best described at [0027]) and the second cap is engaged using a screw thread arrangement ([0047]).
Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (JP 2010279887), see attached English language machine translation in view of Cooney (USP 2,603,353) in view of Brigman (USP 5,089,129).
Regarding claim 11 and 25, Yao discloses all limitations set forth above. Yao does not expressly provide use of rare earth permanent magnets. 
Brigman is directed towards a magnetic filter (title/abstract) and indicates that many prior filters utilize inferior magnets as opposed to superior rare earth magnets 
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Yao to utilize rare earth magnets as taught by Brigman for the purpose of providing for maximal magnetic filtration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759